Title: From Thomas Jefferson to Mary Jefferson, 15 December 1793
From: Jefferson, Thomas
To: Jefferson, Mary



My dear Maria
Philadelphia Dec. 15. 1793

I should have written to you the last Sunday in turn, but business required my allotting your turn to Mr. Randolph, and putting off writing to you till this day. I have now received yours and your sister’s letters of Nov. 27. and 28. I agree that Watson shall make the writing desk for you.—I called the other day on Mrs. Fullerton, and there saw your friend Sally Cropper. She went up to Trenton the morning after
 she left us, and staid there till lately. The maid servant who waited on her and you at our house, caught the fever on her return to town and died.—In my letter of last week I desired Mr. Randolph to send horses for me to be at Fredericksburg on the 12th. of January. Lest that letter should miscarry I repeat it here and wish you to mention it to him. I also informed him that a person of the name of Eli Alexander would set out this day from Elkton to take charge of the plantations under Byrd Rogers, and praying him to have his accomodations at the place got ready as far as should be necessary before my arrival. I hope to be with you all about the 15th. of January no more to leave you. My blessings to your dear Sister and little ones; affections to Mr. Randolph and your friends with you. Adieu, my dear. Your’s tenderly

Th: Jefferson

